Exhibit 10.1

GOLDMAN, SACHS & CO. | 200 WEST STREET | NEW YORK, NEW YORK 10282-2198 | TEL:
(212) 902-1000

Opening Transaction

 

To:    The Bank of New York Mellon Corporation A/C:    042200386 From:   
Goldman, Sachs &Co. Re:    Issuer Share Forward Sale Transaction Ref. No:   
SDB4031862275 Date:    June 3, 2010

Dear Sir(s):

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between Goldman, Sachs &Co.
(“GS&Co.”) and The Bank of New York Mellon Corporation (“Counterparty”). This
communication constitutes a “Confirmation” as referred to in the ISDA Form
specified below. This Confirmation is a confirmation for purposes of Rule 10b-10
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”).

 

1. This Confirmation is subject to, and incorporates, the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”), as published by the
International Swaps and Derivatives Association, Inc. (“ISDA”). In the event of
any inconsistency between the Equity Definitions and this Confirmation, this
Confirmation will govern. For purposes of the Equity Definitions, the
Transaction will be deemed to be a Share Forward Transaction.

This Confirmation shall supplement, form a part of and be subject to an
agreement (the “Agreement”) in the form of the 1992 ISDA Master Agreement
(Multicurrency—Cross Border) (the “ISDA Form”), as published by ISDA, as if
GS&Co. and Counterparty had executed the ISDA Form on the date hereof (but
without any Schedule except for (i) the election of Second Method and Loss and
US Dollars (“USD”) as the Termination Currency, and (ii) the election that the
“Cross Default” provisions of Section 5(a)(vi) shall apply to Counterparty and
GS&Co., provided that (x) the phrase “or becoming capable at such time of being
declared” shall be deleted from clause (1) of such Section 5(a)(vi); and (y) the
following language shall be added to the end thereof: “Notwithstanding the
foregoing, a default under subsection (2) hereof shall not constitute an Event
of Default if (i) the default was caused solely by error or omission of an
administrative or operational nature; (ii) funds were available to enable the
party to make the payment when due; and (iii) the payment is made within two
Local Business Days of such party’s receipt of written notice of its failure to
pay.” with “Specified Indebtedness” as defined in Section 14 of the Agreement
and a “Threshold Amount” of USD50 million (or its equivalent in another
currency)). All provisions contained in the Agreement are incorporated into and
shall govern this Confirmation except as expressly modified below. This
Confirmation evidences a complete and binding agreement between GS&Co. and
Counterparty as to the terms of the Transaction and replaces any previous
agreement between the parties with respect to the subject matter hereof.

The Transaction hereunder shall be the sole Transaction under the Agreement. If
there exists any ISDA Master Agreement between GS&Co. or any of its affiliates,
including The Goldman Sachs Group, Inc. (collectively, “Goldman Sachs”) and
Counterparty or any confirmation or other agreement between Goldman Sachs and
Counterparty pursuant to which an ISDA Master Agreement is deemed to exist
between Goldman Sachs and Counterparty, then notwithstanding anything to the
contrary in such ISDA Master Agreement, such confirmation or



--------------------------------------------------------------------------------

agreement or any other agreement to which Goldman Sachs and Counterparty are
parties, the Transaction shall not be considered a Transaction under, or
otherwise governed by, such existing or deemed ISDA Master Agreement.

 

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

General Terms:

 

Trade Date:

   June 3, 2010

Effective Date:

   June 9, 2010 (the “Scheduled Effective Date”), or such later date on which
the conditions set forth in Section 3 of this Confirmation shall have been
satisfied.

Buyer:

   GS&Co.

Seller:

   Counterparty

Maturity Date:

   November 1, 2010 (or, if such date is not a Scheduled Trading Day, the next
following Scheduled Trading Day); provided that if the Maturity Date is a
Disrupted Day, then the Maturity Date shall be the first succeeding Scheduled
Trading Day that is not a Disrupted Day.

Shares:

   The shares of common stock, $0.01 par value, of Counterparty (Ticker: “BK”)

Number of Shares:

   Initially, 25,925,925 as shall be reduced on each Relevant Settlement Date
(as defined under “Settlement Terms” below) by the number of Settlement Shares
to which the related Valuation Date relates.

Settlement Currency:

   USD

Exchange:

   The New York Stock Exchange

Related Exchange:

   All Exchanges

Prepayment:

   Not Applicable

Variable Obligation:

   Not Applicable

Forward Price:

   On the Scheduled Effective Date, USD 26.19 (the “Initial Forward Price”), and
on any day thereafter, the product of the Forward Price on the immediately
preceding calendar day and    1 + the Daily Rate * (1/365);   

provided that the Forward Price on each Forward Price Reduction Date shall be
the Forward Price otherwise in effect on such date minus the Forward Price
Reduction Amount for such Forward Price Reduction Date

Daily Rate:

   For any day, the USD-Federal Funds Rate minus 0.25%.

USD-Federal Funds Rate:

   For any day, the rate set forth for such day opposite the caption “Federal
funds” as displayed on the page “FedsOpen <Index> <GO>” on the BLOOMBERG
Professional Service, or any successor page;

 

2



--------------------------------------------------------------------------------

   provided that if no such rate appears for such day on such page, USD-Federal
Funds Rate for such day shall be such rate for the immediately preceding day for
which such a rate appears. Forward Price Reduction Dates:    Each of July 30,
2010 and October 29, 2010. Forward Price Reduction Amount:    For each Forward
Price Reduction Date, the Forward Price Reduction Amount set forth opposite such
date on Annex B. Valuation:    Valuation Date:    For any Settlement (as defined
below), if Physical Settlement is applicable, as designated in the relevant
Settlement Notice (as defined below); or if Cash Settlement or Net Share
Settlement is applicable, the last Unwind Date for such Settlement. Section 6.6
of the Equity Definitions shall not apply to any Valuation Date. Unwind Dates:
   For any Cash Settlement or Net Share Settlement, each day on which GS&Co. (or
its agent or affiliate) purchases Shares in the market in connection with such
Settlement, starting on the First Unwind Date for such Settlement. First Unwind
Date:    For any Cash Settlement or Net Share Settlement, as designated in the
relevant Settlement Notice. Unwind Period:    For any Cash Settlement or Net
Share Settlement, the period starting on the First Unwind Date for such
Settlement and ending on the Valuation Date for such Settlement. Settlement
Terms:    Settlement:    Any Physical Settlement, Cash Settlement or Net Share
Settlement of all or any portion of the Transaction. Settlement Notice:   
Subject to “Early Valuation” below, Counterparty may elect to effect a
Settlement of all or any portion of the Transaction by designating one or more
Scheduled Trading Days following the Effective Date and on or prior to the
Maturity Date to be Valuation Dates (or, with respect to Cash Settlements or Net
Share Settlements, First Unwind Dates, each of which First Unwind Dates shall
occur no later than the 20th Scheduled Trading Day immediately preceding the
Maturity Date) in a written notice to GS&Co. delivered no later than the
applicable Settlement Method Election Date, which notice shall also specify (i)
the number of Shares (the “Settlement Shares”) for such Settlement (not to
exceed the number of Undesignated Shares as of the date of such Settlement
Notice) and (ii) the Settlement Method applicable to such Settlement; provided
that (A) Counterparty may not designate a First Unwind Date for a Cash
Settlement or a Net Share Settlement if, as of the date of such Settlement
Notice, any Shares have been designated as Settlement Shares for a Cash
Settlement or a Net Share Settlement for which the related Relevant Settlement
Date has not occurred; and (B) if the number of Undesignated Shares as of the
Maturity Date is not zero, then the Maturity Date shall be a Valuation Date for
a Physical Settlement and the number of Settlement Shares for such Settlement
shall be the number of Undesignated Shares as of the Maturity Date

 

3



--------------------------------------------------------------------------------

     (provided that if the Maturity Date occurs during any Unwind Period, then
the provisions set
forth below opposite “Early Valuation” shall apply as if the Maturity Date were
the Early
Valuation Date). Undesignated Shares:    As of any date, the Number of Shares
minus the number of Shares designated as Settlement Shares for Settlements for
which the related Relevant Settlement Date has not occurred. Settlement Method
Election:    Applicable; provided that:    (i) Net Share Settlement shall be
deemed to be included as an additional settlement method under Section 7.1 of
the Equity Definitions;    (ii) Counterparty may elect Cash Settlement or Net
Share Settlement only if Counterparty represents and warrants to GS&Co. in the
Settlement Notice containing such election that, as of the date of such
Settlement Notice, (A) Counterparty is not aware of any material nonpublic
information concerning itself or the Shares, (B) Counterparty is electing the
settlement method and designating the First Unwind Date specified in such
Settlement Notice in good faith and not as part of a plan or scheme to evade
compliance with Rule 10b-5 under the Exchange Act (“Rule 10b-5”) or any other
provision of the federal securities laws, (C) Counterparty is not “insolvent”
(as such term is defined under Section 101(32) of the U.S. Bankruptcy Code
(Title 11 of the United States Code) (the “Bankruptcy Code”)), (D) Counterparty
would be able to purchase a number of Shares equal to the greater of (x) the
number of Settlement Shares designated in such Settlement Notice and (y) a
number of Shares with a value as of the date of such Settlement Notice equal to
the product of (I) such number of Settlement Shares and (II) the Relevant
Forward Price (or, in the case of Cash Settlement, a number of Shares equal to
such number of Settlement Shares) in compliance with the laws of Counterparty’s
jurisdiction of organization and (E) such election, and settlement in accordance
therewith, does not and will not violate or conflict with any law, regulation or
supervisory guidance applicable to Counterparty, or any order or judgment of any
court or other agency of government applicable to it or any of its assets, and
any governmental consents that are required to have been obtained by
Counterparty with respect to such election or settlement have been obtained and
are in full force and effect and all conditions of any such consents have been
complied with;    (iii) Notwithstanding any election to the contrary in any
Settlement Notice, Physical Settlement shall be applicable:   

(A)    to all of the Settlement Shares designated in such Settlement Notice if,
on the date such Settlement Notice is received by GS&Co., (I) the trading price
per Share on the Exchange (as determined by GS&Co.) is below USD 13.09 (the
“Threshold Price”) or (II) GS&Co. determines, in its sole good faith judgment,
that it would be unable to purchase a number of Shares in the market sufficient
to unwind its hedge position in respect of the Transaction and satisfy its
delivery obligation hereunder, if any, by the Maturity Date (x) in a manner that
(A) would, if GS&Co. were Counterparty or an affiliated purchaser of
Counterparty, be subject to the safe harbor

 

4



--------------------------------------------------------------------------------

  

provided by Rule 10b-18(b) under the Exchange Act and (B) would not raise
material risks under applicable securities laws or (y) due to the lack of
sufficient liquidity in the Shares (each, a “Trading Condition”); or

  

(B)    to all or a portion of the Settlement Shares designated in such
Settlement Notice if, on any day during the relevant Unwind Period, (I) the
trading price per Share on the Exchange (as determined by GS&Co.) is below the
Threshold Price or (II) GS&Co. determines, in its sole good faith judgment, that
a Trading Condition has occurred, in which case the provisions set forth below
in the third paragraph opposite “Early Valuation” shall apply as if such day
were the Early Valuation Date and (x) for purposes of clause (i) of such
paragraph, such day shall be the last Unwind Date of such Unwind Period and the
“Unwound Shares” shall be calculated to, and including, such day and (y) for
purposes of clause (ii) of such paragraph, the “Remaining Shares” shall be equal
to the number of Settlement Shares designated in such Settlement Notice minus
the Unwound Shares determined in accordance with clause (x) of this sentence.

Electing Party:    Counterparty Settlement Method Election Date:    (i) With
respect to Cash Settlement or Net Share Settlement, the 3rd and (ii) with
respect to Physical Settlement, the 4th, Scheduled Trading Day immediately
preceding the Valuation Date or First Unwind Date, as applicable. Default
Settlement Method:    Physical Settlement Physical Settlement:   
Notwithstanding Section 9.2(a)(i) of the Equity Definitions, on the Settlement
Date, GS&Co. shall pay to Counterparty an amount equal to the Forward Price on
the relevant Valuation Date multiplied by the number of Settlement Shares for
such Settlement, and Counterparty shall deliver to GS&Co. such Settlement
Shares. Settlement Date:    The Valuation Date. Net Share Settlement:    On the
Net Share Settlement Date, if the Net Share Settlement Amount is greater than
zero, Counterparty shall deliver a number of Shares equal to the Net Share
Settlement Amount (rounded down to the nearest integer) to GS&Co., and if the
Net Share Settlement Amount is less than zero, GS&Co. shall deliver a number of
Shares equal to the absolute value of the Net Share Settlement Amount (rounded
down to the nearest integer) to Counterparty, in either case in accordance with
Section 9.4 of the Equity Definitions, with the Net Share Settlement Date deemed
to be a “Settlement Date” for purposes of such Section 9.4, and in either case
plus cash in lieu of any fractional Shares included in the Net Share Settlement
Amount but not delivered due to rounding required hereby, valued at the
Settlement Price. Net Share Settlement Date:    The date that follows the
Valuation Date by one Settlement Cycle.

 

5



--------------------------------------------------------------------------------

Net Share Settlement Amount:    For any Net Share Settlement, an amount equal to
the Forward Cash Settlement Amount divided by the Settlement Price. Forward Cash
Settlement Amount:    Notwithstanding Section 8.5(c) of the Equity Definitions,
the Forward Cash Settlement Amount for any Cash Settlement or Net Share
Settlement shall be equal to (i) the number of Settlement Shares for such
Settlement multiplied by (ii) an amount equal to (A) the Settlement Price minus
(B) the Relevant Forward Price. Relevant Forward Price:    For any Cash
Settlement or Net Share Settlement, the weighted average of the Forward Prices
on each Unwind Date relating to such Settlement (weighted based on the number of
Shares purchased by GS&Co. or its agent or affiliate on each such Unwind Date in
connection with such Settlement). Settlement Price:    For any Cash Settlement
or Net Share Settlement, the weighted average price of the purchases of Shares
made by GS&Co. (or its agent or affiliate) during the Unwind Period relating to
such Settlement (weighted based on the number of Shares purchased by GS&Co. or
its agent or affiliate on each Unwind Date in connection with such Settlement),
plus USD0.02. Unwind Activities:    The times and prices at which GS&Co. (or its
agent or affiliate) purchases any Shares during any Unwind Period shall be at
GS&Co.’s sole discretion. Without limiting the generality of the foregoing, in
the event that GS&Co. concludes, in its sole discretion, that it is appropriate
with respect to any legal, regulatory or self-regulatory requirements or related
policies and procedures (whether or not such requirements, policies or
procedures are imposed by law or have been voluntarily adopted by GS&Co.) (a
“Regulatory Disruption”), for it to refrain from purchasing Shares on any
Scheduled Trading Day that would have been an Unwind Date but for the occurrence
of a Regulatory Disruption, GS&Co. shall notify Counterparty in writing that a
Regulatory Disruption has occurred on such Scheduled Trading Day without
specifying (and GS&Co. shall not otherwise communicate to Counterparty) the
nature of such Regulatory Disruption, and, for the avoidance of doubt, such
Scheduled Trading Day shall not be an Unwind Date; provided that GS&Co. may
exercise this right to suspend only in good faith in relation to events or
circumstances that are not the result of actions of it or any of its Affiliates
that are taken with the intent to avoid its obligations under the Transaction.
Relevant Settlement Date:    For any Settlement, the Settlement Date, Cash
Settlement Payment Date or Net Share Settlement Date, as the case may be.
Settlement Currency:    USD Other Applicable Provisions:    To the extent GS&Co.
is obligated to deliver Shares hereunder, the provisions of Sections 9.2 (last
sentence only), 9.8, 9.9, 9.10 and 9.11 of the Equity Definitions will be
applicable as if “Physical Settlement” applied to the Transaction; provided that
the Representation and Agreement contained in Section 9.11 of the Equity
Definitions shall be modified by excluding any representations therein relating
to restrictions, obligations, limitations or requirements under applicable
securities laws that exist as a result of the fact that Counterparty is the
issuer of the Shares.

 

6



--------------------------------------------------------------------------------

Share Adjustments:    Potential Adjustment Events:    An Extraordinary Dividend
shall not constitute a Potential Adjustment Event. Extraordinary Dividend:   
Any dividend or distribution on the Shares with an ex-dividend date occurring on
any day following the Trade Date (other than (i) any dividend or distribution of
the type described in Section 11.2(e)(i) or Section 11.2(e)(ii)(A) of the Equity
Definitions or (ii) a regular quarterly cash dividend of USD0.09 or less per
Share to holders of record on each of July 30, 2010 and October 29, 2010 (or, in
each case, any later date). Method of Adjustment:    Calculation Agent
Adjustment Extraordinary Events:    Extraordinary Events:    In lieu of the
applicable provisions contained in Article 12 of the Equity Definitions, the
consequences of any applicable Extraordinary Event (including, for the avoidance
of doubt, any Nationalization, Insolvency or Delisting, or any applicable
Additional Disruption Event) other than a Tender Offer shall be as specified
opposite “Early Valuation” below or in Section 7 hereof, as the case may be; and
the consequences of any Tender Offer shall be as specified opposite
“Consequences of Tender Offers” below, unless the Calculation Agent determines
that no adjustment that it could make under Section 12.3(d)(i) of the Equity
Definitions will produce a commercially reasonable result, in which case the
consequence of a Tender Offer shall be as specified opposite “Early Valuation”
below or in Section 7 hereof, as the case may be. Tender Offer:    Applicable;
provided that Section 12.1(d) of the Equity Definitions shall be amended by
replacing the reference to “10%” with a reference to “50%.” Consequences of
Tender Offers:   

Share-for-Share:

   Modified Calculation Agent Adjustment

Share-for-Other:

   Modified Calculation Agent Adjustment

Share-for-Combined:

   Modified Calculation Agent Adjustment    Notwithstanding any provision of
Section 12.3(d) of the Equity Definitions to the contrary, in no event shall any
adjustment pursuant to such Section 12.3(d) adjust either the Number of Shares
or the Initial Stock Loan Rate. Amendments to Tender Offers:    (i) Section
12.1(l) of the Equity Definitions shall be amended (A) by deleting the
parenthetical in the fifth line thereof, (B) by replacing the word “that” in the
fifth line thereof with the words “whether or not such announcement” and (C) by
adding immediately after the words “Tender Offer” in the fifth line thereof “,
and any publicly announced change or amendment to such an announcement
(including the announcement of an abandonment of such intention)” and (ii)
Section 12.3(d) of the

 

7



--------------------------------------------------------------------------------

     Equity Definitions shall be amended by replacing the words “Tender Offer
Date” with the
words “Announcement Date.” Delisting:    In addition to the provisions of
Section 12.6(a)(iii) of the Equity Definitions, it shall also constitute a
Delisting if the Exchange is located in the United States and the Shares are not
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or their
respective successors); if the Shares are immediately re-listed, re-traded or
re-quoted on any such exchange or quotation system, such exchange or quotation
system shall be deemed to be the Exchange. Change in Law:    Applicable, except
that the words “a party to such Transaction determines in good faith” are
deleted and replaced with the words “a party to such Transaction determines,
upon advice of external legal counsel and in good faith” and the words “, unless
the illegality is due to an act or omission of the party seeking to elect
termination of the Transaction with the intent to avoid its obligations under
the terms of the Transaction” are added immediately following the word
“Transaction” in the fifth line thereof. Failure to Deliver:    Applicable if
GS&Co. is required to deliver Shares hereunder; otherwise, Not Applicable.
Hedging Disruption:    Not Applicable Increased Cost of Hedging:    Applicable;
provided that clause (C) of Section 12.9(b)(vi) shall be deleted. Increased Cost
of Stock Borrow:    Applicable; provided that clause (C) of Section 12.9(b)(v)
shall be deleted. For the avoidance of doubt, in the event of a Merger Event or
a Tender Offer (without giving effect to the proviso opposite “Tender Offer”
above) or an Announcement Date in respect of either, the term “rate to borrow
Shares” as used in Section 12.9(a)(viii) of the Equity Definitions shall include
any cost borne or amount payable by the Hedging Party in respect of maintaining
or reestablishing its hedge position, including, but not limited to, any
assessment or other amount payable by the Hedging Party to a lender of Shares in
respect of any merger or tender offer premium, as applicable.

Initial Stock Loan Rate:

   25 basis points per annum Loss of Stock Borrow:    Applicable

Maximum Stock Loan Rate:

   200 basis points per annum Hedging Party:    For all applicable Additional
Disruption Events, GS&Co. Determining Party:    For all applicable Extraordinary
Events, GS&Co. Early Valuation:    Early Valuation:    Notwithstanding anything
to the contrary herein, in the Agreement or in the Equity Definitions, at any
time following the occurrence of a Hedging Event, an Extraordinary Dividend or
an ISDA Event, GS&Co.

 

8



--------------------------------------------------------------------------------

   (or, in the case of an ISDA Event that is an Event of Default or Termination
Event, the party entitled to designate an Early Termination Date in respect of
such event pursuant to Section 6 of the Agreement) shall have the right to
designate any Scheduled Trading Day to be the “Early Valuation Date”, in which
case the provisions set forth in this “Early Valuation” section shall apply in
lieu of Section 6 of the Agreement or Article 12 of the Equity Definitions, as
the case may be.    If the Early Valuation Date occurs on a date that is not
during an Unwind Period, then the Early Valuation Date shall be a Valuation Date
for a Physical Settlement, and the number of Settlement Shares for such
Settlement shall be the Number of Shares on the Early Valuation Date; provided
that GS&Co. may in its sole discretion elect to permit Counterparty to elect
Cash Settlement or Net Share Settlement.    If the Early Valuation Date occurs
during an Unwind Period, then (i) (A) the last Unwind Date of such Unwind Period
shall be the Early Valuation Date, (B) a Settlement shall occur in respect of
such Unwind Period, and the Settlement Method elected by Counterparty in respect
of such Settlement shall apply, and (C) the number of Settlement Shares for such
Settlement shall be the number of Unwound Shares for such Unwind Period on the
Early Valuation Date, and (ii) (A) the Early Valuation Date shall be a Valuation
Date for an additional Physical Settlement (provided that GS&Co. may in its sole
discretion elect that the Settlement Method elected by Counterparty for the
Settlement described in clause (i) of this sentence shall apply) and (B) the
number of Settlement Shares for such additional Settlement shall be the number
of Remaining Shares on the Early Valuation Date.    Notwithstanding the
foregoing, in the case of an Early Valuation due to Nationalization, if at the
time of the related Settlement Date the Shares have changed into cash or any
other property or the right to receive cash or any other property, such cash,
right or other property shall be deliverable instead of such Shares. ISDA Event:
   Any Event of Default or Termination Event that gives rise to the right of
either party to designate an Early Termination Date pursuant to Section 6 of the
Agreement or any Merger Event, Tender Offer to which “Early Valuation” applies
pursuant to “Extraordinary Events” above, Nationalization, Delisting, or Change
in Law; provided that for purposes of the definition of ISDA Event Section
12.1(c) of the Equity Definitions shall be amended by inserting after the word
“the” in the first line thereof the phrase “date on which Counterparty obtains
all of the necessary regulatory approvals for a Merger Event, or, if no such
regulatory approvals are necessary, the fifth Currency Business Day immediately
prior to the expected”. Hedging Event:    (i) A Loss of Stock Borrow in
connection with which Counterparty does not lend to or refer the Hedging Party
within the required time period as provided in Section 12.9(b)(iv)(A) or (B) of
the Equity Definitions or (ii) an Increased Cost of Stock Borrow or Increased
Cost of Hedging in either case in connection with which Counterparty does not
either elect to amend the Transaction pursuant to Section 12.9(b)(v)(A) or
Section 12.9(b)(vi)(A) of the Equity Definitions, as applicable, or pay an
amount equal to the relevant Price Adjustment

 

9



--------------------------------------------------------------------------------

     pursuant to Section 12.9(b)(v)(B) or Section 12.9(b)(vi)(B) of the Equity
Definitions, as
applicable, in either case within the required time period. Remaining Shares:   
On any day, the Number of Shares as of such day (or, if such day occurs during
an Unwind Period, the Number of Shares as of such day minus the Unwound Shares
for such Unwind Period on such day). Unwound Shares:    For any Unwind Period on
any day, the aggregate number of Shares with respect to which GS&Co. has unwound
its hedge position in respect of the Transaction in connection with the related
Settlement as of such day. Acknowledgements:    Non-Reliance:    Applicable

Agreements and Acknowledgements

Regarding Hedging Activities:

   Applicable Additional Acknowledgements:    Applicable Transfer:   
Notwithstanding anything to the contrary in the Agreement, GS&Co. may assign,
transfer and set over all rights, title and interest, powers, privileges and
remedies of GS&Co. under the Transaction, in whole or in part, to an affiliate
of GS&Co. whose obligation is guaranteed by The Goldman Sachs Group, Inc.
without the consent of Counterparty. Calculation Agent:    GS&Co., which shall
make all calculations, adjustments and determinations required pursuant to this
Transaction in accordance with Section 1.40 of the Equity Definitions, and such
calculations, adjustments and determinations shall be binding absent manifest
error. The Calculation Agent shall provide, upon request of Counterparty, a
schedule of all calculations, adjustments and determinations in reasonable
detail and in a timely manner. Counterparty Payment Instructions:    To be
provided by Counterparty GS&Co. Payment Instructions:   

Citibank New York

A/C Goldman Sachs Financial Markets, L.P.

A/C #4077-4342

Counterparty’s Contact Details

for Purpose of Giving Notice:

   To be provided by Counterparty

GS&Co.’s Contact Details

for Purpose of Giving Notice:

   Goldman, Sachs & Co.    200 West Street    New York, NY 10282-2198   
Attention: Serge Marquie, Equity Capital Markets    Telephone: 212-902-9779   
Facsimile: 917-977-4253    Email: serge.marquie@gs.com

 

10



--------------------------------------------------------------------------------

   With a copy to:   

Attention: Jared Kramer, Equity Capital Markets

  

Equity Capital Markets

  

Telephone: +1-212-902-3002

  

Facsimile: +1-212-256-5847

  

Email: jared.kramer@gs.com

  

And email notification to the following address:

  

Eq-derivs-notifications@am.ibd.gs.com

 

3. Effectiveness.

The effectiveness of this Confirmation and the Transaction shall be subject to
the following conditions:

(a) the representations and warranties of Counterparty contained in the
Underwriting Agreement dated the date hereof among Counterparty, GS&Co. and
Citigroup Global Markets Inc. (the “Underwriting Agreement”) and any certificate
delivered pursuant thereto by Counterparty shall be true and correct on the
Effective Date as if made as of the Effective Date;

(b) Counterparty shall have performed all of the obligations required to be
performed by it under the Underwriting Agreement on or prior to the Effective
Date;

(c) all of the conditions set forth in Section 9 of the Underwriting Agreement
shall have been satisfied;

(d) the Time of Delivery (as defined in the Underwriting Agreement) shall have
occurred as provided in the Underwriting Agreement;

(e) all of the representations and warranties of Counterparty hereunder and
under the Agreement shall be true and correct on the Effective Date as if made
as of the Effective Date;

(f) Counterparty shall have performed all of the obligations required to be
performed by it hereunder and under the Agreement on or prior to the Effective
Date, including without limitation its obligations under Section 6 hereof; and

(g) Counterparty shall have delivered to GS&Co. an opinion of counsel in form
and substance reasonably satisfactory to GS&Co. with respect to the due
authorization, execution and delivery by the Counterparty of this Agreement and
the absence of conflicts arising from the Counterparty’s execution and delivery
of this Agreement with contracts to which the Counterparty is a party or by
which it is bound or laws applicable to the Counterparty, which may be included
in the opinion delivered by Counterparty to GS&Co. under the Underwriting
Agreement (as defined below) provided that such opinion contains a letter or
statement that GS&Co. as counterparty to the Transaction may rely on such
opinion or relevant sections thereof.

Notwithstanding the foregoing or any other provision of this Confirmation, if on
or prior to 5:00 p.m, New York City time, on the first New York Business Day (as
defined in the Underwriting Agreement) prior to the Time of Delivery, GS&Co., in
its sole judgment, is unable to borrow and deliver for sale the Number of Shares
or if, in GS&Co.’s sole judgment it would entail a stock loan cost of more than
200 basis points per annum with respect to all or any portion of the Number of
Shares, the effectiveness of this Confirmation and the Transaction shall be
limited to the number of Shares GS&Co. may borrow at a cost of not more than 200
basis points per annum.

 

4. Additional Mutual Representations and Warranties. In addition to the
representations and warranties in the Agreement, each party represents and
warrants to the other party that it is an “eligible contract participant”, as
defined in the U.S. Commodity Exchange Act (as amended), and an “accredited
investor” as defined in Section 2(a)(15) of the Securities Act of 1933 (as
amended) (the “Securities Act”), and is entering into the Transaction hereunder
as principal and not for the benefit of any third party.

 

11



--------------------------------------------------------------------------------

5. Additional Representations and Warranties of Counterparty. In addition to the
representations and warranties in the Agreement and those contained elsewhere
herein, Counterparty represents and warrants to GS&Co. that:

(a) without limiting the generality of Section 13.1 of the Equity Definitions,
it acknowledges that GS&Co. is not making any representations or warranties with
respect to the treatment of the Transaction, including without limitation ASC
Topic 260, Earnings Per Share, ASC Topic 815, Derivatives and Hedging, FASB
Statements 128, 133, as amended, 149 or 150, EITF 00-19, 01-6, 03-6 or 07-5, ASC
Topic 480, Distinguishing Liabilities from Equity, ASC 815-40, Derivatives and
Hedging – Contracts in Entity’s Own Equity (or any successor issue statements)
or under the Financial Accounting Standards Board’s Liabilities & Equity
Project;

(b) it shall not take any action to reduce or decrease the number of authorized
and unissued Shares below the sum of (i) the Number of Shares plus (ii) the
total number of Shares issuable upon settlement (whether by net share settlement
or otherwise) of any other transaction or agreement to which it is a party;

(c) it will not repurchase any Shares if, immediately following such repurchase,
the Number of Shares would be equal to or greater than 2.5% of the number of
then-outstanding Shares and it will notify GS&Co. immediately upon the
announcement or consummation of any repurchase of Shares in an amount greater
than 0.5% of the number of then-outstanding Shares;

(d) it will not elect Cash Settlement or Net Share Settlement to create actual
or apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares) for the purpose of inducing the purchase or sale of such security by
others;

(e) it is entering into this Confirmation and will provide any Settlement Notice
in good faith and not as part of a plan or scheme to evade compliance with Rule
10b-5 or any other provision of the federal securities laws; it has not entered
into or altered any hedging transaction relating to the Shares corresponding to
or offsetting the Transaction; and it has consulted with its own advisors as to
the legal aspects of its adoption and implementation of this Confirmation under
Rule 10b5-1 under the Exchange Act (“Rule 10b5-1”);

(f) as of the Trade Date and as of the date of any payment or delivery by
Counterparty or GS&Co. hereunder, it is not and will not be “insolvent” (as such
term is defined under Section 101(32) of the Bankruptcy Code);

(g) it is not, and after giving effect to the transactions contemplated hereby
will not be, required to register as an “investment company” as such term is
defined in the Investment Company Act of 1940, as amended; and

(h) IT UNDERSTANDS THAT THE TRANSACTION IS SUBJECT TO COMPLEX RISKS WHICH MAY
ARISE WITHOUT WARNING AND MAY AT TIMES BE VOLATILE AND THAT LOSSES MAY OCCUR
QUICKLY AND IN UNANTICIPATED MAGNITUDE AND IS WILLING TO ACCEPT SUCH TERMS AND
CONDITIONS AND ASSUME (FINANCIALLY AND OTHERWISE) SUCH RISKS.

 

6. Additional Covenants of Counterparty.

(a) Counterparty acknowledges and agrees that any Shares delivered by
Counterparty to GS&Co. on any Settlement Date or Net Share Settlement Date will
be (i) newly issued, (ii) approved for listing or quotation on the Exchange,
subject to official notice of issuance, and (iii) registered under the Exchange
Act, and, when delivered by GS&Co. (or an affiliate of GS&Co.) to securities
lenders from whom GS&Co. (or an affiliate of GS&Co.) borrowed Shares in
connection with hedging its exposure to the Transaction, will be freely saleable
without further registration or other restrictions under the Securities Act in
the hands of those securities lenders. Accordingly, Counterparty agrees that any
Shares so delivered will not bear a restrictive legend and will be deposited in,
and the delivery thereof shall be effected through the facilities of, the
Clearance System. In addition, Counterparty represents and

 

12



--------------------------------------------------------------------------------

agrees that any such Shares shall be, upon such delivery, duly and validly
authorized, issued and outstanding, fully paid and nonassessable, free of any
lien, charge, claim or other encumbrance.

(b) Counterparty agrees that Counterparty shall not enter into or alter any
hedging transaction relating to the Shares corresponding to or offsetting the
Transaction. Without limiting the generality of the provisions set forth
opposite the caption “Unwind Activities” in Section 2 of this Confirmation,
Counterparty acknowledges that it has no right to, and agrees that it will not
seek to, control or influence GS&Co.’s decision to make any “purchases or sales”
(within the meaning of Rule 10b5-1(c)(1)(i)(B)(3)) under or in connection with
the Transaction, including, without limitation, GS&Co.’s decision to enter into
any hedging transactions.

(c) Counterparty acknowledges and agrees that any amendment, modification,
waiver or termination of this Confirmation must be effected in accordance with
the requirements for the amendment or termination of a “plan” as defined in Rule
10b5-1(c). Without limiting the generality of the foregoing, any such amendment,
modification, waiver or termination shall be made in good faith and not as part
of a plan or scheme to evade the prohibitions of Rule 10b-5, and no such
amendment, modification or waiver shall be made at any time at which
Counterparty or any executive officer or director of Counterparty is aware of
any material non-public information regarding Counterparty or the Shares.

(d) Counterparty shall promptly provide notice thereof to GS&Co. upon public
announcement of any Extraordinary Event or Potential Adjustment Event.

(e) Neither Counterparty nor any of its “affiliated purchasers” (as defined by
Rule 10b-18 under the Exchange Act (“Rule 10b-18”)) shall take any action that
would cause any purchases of Shares by GS&Co. or any of its affiliates in
connection with any Cash Settlement or Net Share Settlement not to meet the
requirements of the safe harbor provided by Rule 10b-18 if such purchases were
made by Counterparty. Without limiting the generality of the foregoing, during
any Unwind Period, except with the prior written consent of GS&Co., Counterparty
will not, and will cause its affiliated purchasers (as defined in Rule 10b-18)
not to, directly or indirectly (including, without limitation, by means of a
derivative instrument) purchase, offer to purchase, place any bid or limit order
that would effect a purchase of, or announce or commence any tender offer
relating to, any Shares (or equivalent interest, including a unit of beneficial
interest in a trust or limited partnership or a depository share) or any
security convertible into or exchangeable for the Shares.

(f) Counterparty will not be subject to any “restricted period” (as such term is
defined in Regulation M promulgated under the Exchange Act (“Regulation M”)) in
respect of Shares or any “reference security” (as such term is defined in
Regulation M) with respect to the Shares during any Unwind Period.

(g) Counterparty shall: (i) prior to the opening of trading in the Shares on any
day on which Counterparty makes, or expects to be made, any public announcement
(as defined in Rule 165(f) under the Securities Act) of any Merger Transaction,
notify GS&Co. of such public announcement; (ii) promptly notify GS&Co. following
any such announcement that such announcement has been made; (iii) promptly (but
in any event prior to the next opening of the regular trading session on the
Exchange) provide GS&Co. with written notice specifying (A) Counterparty’s
average daily Rule 10b-18 Purchases (as defined in Rule 10b-18) during the three
full calendar months immediately preceding the Announcement Date that were not
effected through GS&Co. or its affiliates and (B) the number of Shares purchased
pursuant to the proviso in Rule 10b-18(b)(4) under the Exchange Act for the
three full calendar months preceding the Announcement Date. Such written notice
shall be deemed to be a certification by Counterparty to GS&Co. that such
information is true and correct. In addition, Counterparty shall promptly notify
GS&Co. of the earlier to occur of the completion of such transaction and the
completion of the vote by target shareholders. Counterparty acknowledges that
any such notice may result in a Regulatory Disruption, a Trading Condition or an
Early Valuation or may effect the length of any ongoing Unwind Period. “Merger
Transaction” means any merger, acquisition or similar transaction involving a
recapitalization as contemplated by Rule 10b-18(a)(13)(iv) under the Exchange
Act.

 

6A.

GS Group Guarantee. GS&Co. represents and warrants to Counterparty that its
obligations under this Confirmation are (and, for so long as the Transaction is
in effect will remain) fully and unconditionally guaranteed by The Goldman Sachs
Group, Inc. as set forth in the General Guarantee Agreement, dated

 

13



--------------------------------------------------------------------------------

  January 30, 2006, a copy of which is available at
http://www.sec.gov/Archives/edgar/data/886982/000095012306001208/y16720exv10w45.htm.

 

7. Termination on Bankruptcy. The parties hereto agree that, notwithstanding
anything to the contrary in the Agreement or the Equity Definitions, the
Transaction constitutes a contract to issue a security of Counterparty as
contemplated by Section 365(c)(2) of the Bankruptcy Code and that the
Transaction and the obligations and rights of Counterparty and GS&Co. shall
immediately terminate, without the necessity of any notice, payment (whether
directly, by netting or otherwise) or other action by Counterparty or GS&Co.,
if, on or prior to the Maturity Date, a proceeding commences with respect to
Counterparty under the Bankruptcy Code (except for any liability as a result of
breach of any of the representations or warranties provided by Counterparty in
Section 4 or Section 5 above).

 

8. Additional Provisions.

(a) GS&Co. acknowledges and agrees that Counterparty’s obligations under the
Transaction are not secured by any collateral and that this Confirmation is not
intended to convey to GS&Co. rights with respect to the transactions
contemplated hereby that are senior to the claims of common stockholders in any
U.S. bankruptcy proceedings of Counterparty; provided that nothing herein shall
limit or shall be deemed to limit GS&Co.’s right to pursue remedies in the event
of a breach by Counterparty of its obligations and agreements with respect to
this Confirmation or the Agreement; provided further that nothing herein shall
limit or shall be deemed to limit GS&Co.’s rights in respect of any transaction
other than the Transaction.

(b) [Reserved]

(c) Notwithstanding any other provision of the Agreement or this Confirmation,
in no event will Counterparty be required to deliver in the aggregate in respect
of all Settlement Dates, Net Share Settlement Dates or other dates on which
Shares are delivered in respect of any amount owed under this Agreement a number
of Shares greater than 51,851,850 Shares (as adjusted for stock splits and
similar events) (the “Capped Number”). Counterparty represents and warrants to
GS&Co. (which representation and warranty shall be deemed to be repeated on each
day that the Transaction is outstanding) that the Capped Number is equal to or
less than the number of authorized but unissued Shares that are not reserved for
future issuance in connection with transactions in the Shares (other than the
Transaction) on the date of the determination of the Capped Number (such Shares,
the “Available Shares”). In the event Counterparty shall not have delivered the
full number of Shares otherwise deliverable as a result of this Section 8(c)
(the resulting deficit, the “Deficit Shares”), Counterparty shall be continually
obligated to deliver Shares, from time to time until the full number of Deficit
Shares have been delivered pursuant to this paragraph, when, and to the extent,
that (A) Shares are repurchased, acquired or otherwise received by Counterparty
or any of its subsidiaries after the Trade Date (whether or not in exchange for
cash, fair value or any other consideration), (B) authorized and unissued Shares
reserved for issuance in respect of other transactions prior to such date which
prior to the relevant date become no longer so reserved and (C) Counterparty
additionally authorizes any unissued Shares that are not reserved for other
transactions (such events as set forth in clauses (A), (B) and (C) above,
collectively, the “Share Issuance Events”). Counterparty shall promptly notify
GS&Co. of the occurrence of any of the Share Issuance Events (including the
number of Shares subject to clause (A), (B) or (C) and the corresponding number
of Shares to be delivered) and, as promptly as reasonably practicable, deliver
such Shares thereafter. Counterparty shall not, until Counterparty’s obligations
under the Transaction have been satisfied in full, use any Shares that become
available for potential delivery to GS&Co. as a result of any Share Issuance
Event for the settlement or satisfaction of any transaction or obligation other
than the Transaction or reserve any such Shares for future issuance for any
purpose other than to satisfy Counterparty’s obligations to GS&Co. under the
Transaction.

(d) The parties intend for this Confirmation to constitute a “Contract” as
described in the letter dated October 6, 2003 submitted on behalf of GS&Co. to
Paula Dubberly of the staff of the Securities and Exchange Commission (the
“Staff”) to which the Staff responded in an interpretive letter dated October 9,
2003.

(e) The parties intend for this contract (taking into account purchases of
Shares in connection with any Cash Settlement or Net Share Settlement) to comply
with the requirements of Rule 10b5-1(c)(1)(i)(A) under the

 

14



--------------------------------------------------------------------------------

Exchange Act and for this Confirmation to constitute a binding contract or
instruction satisfying the requirements of 10b5-1(c) and to be interpreted to
comply with the requirements of Rule 10b5-1(c).

(f) Notwithstanding any provisions of the Agreement, all communications relating
to the Transaction or the Agreement shall be transmitted exclusively through
GS&Co. at 200 West Street, New York, New York 10282-2198, Telephone No.
(212) 902-1981, Facsimile No. (212) 428-1980/1983.

 

9. Indemnification. Counterparty agrees to indemnify and hold harmless GS&Co.,
its affiliates and its assignees and their respective directors, officers,
employees, agents and controlling persons (GS&Co. and each such person being an
“Indemnified Party”) from and against any and all losses (but not including
financial losses to an Indemnified Party relating to the economic terms of the
Transaction provided that the Counterparty performs its obligations under this
Confirmation in accordance with its terms), claims, damages and liabilities (or
actions in respect thereof), joint or several, incurred by or asserted against
such Indemnified Party arising out of, in connection with, or relating to, the
execution or delivery of this Confirmation, the performance by the parties
hereto of their respective obligations under the Transaction, any breach of any
covenant or representation made by Counterparty in this Confirmation or the
Agreement or the consummation of the transactions contemplated hereby.
Counterparty will not be liable under the foregoing indemnification provision to
the extent that any loss, claim, damage, liability or expense is found in a
nonappealable judgment by a court of competent jurisdiction to have resulted
from GS&Co.’s willful misconduct, gross negligence or bad faith in performing
the services that are subject of the Transaction. If for any reason the
foregoing indemnification is unavailable to any Indemnified Party or
insufficient to hold harmless any Indemnified Party, then Counterparty shall
contribute, to the maximum extent permitted by law, to the amount paid or
payable by the Indemnified Party as a result of such loss, claim, damage or
liability. In addition, Counterparty will reimburse any Indemnified Party for
all expenses (including reasonable counsel fees and expenses) as they are
incurred in connection with the investigation of, preparation for or defense or
settlement of any pending or threatened claim or any action, suit or proceeding
arising therefrom, whether or not such Indemnified Party is a party thereto and
whether or not such claim, action, suit or proceeding is initiated or brought by
or on behalf of Counterparty. Counterparty also agrees that no Indemnified Party
shall have any liability to Counterparty or any person asserting claims on
behalf of or in right of Counterparty in connection with or as a result of any
matter referred to in this Confirmation except to the extent that any losses,
claims, damages, liabilities or expenses incurred by Counterparty result from
the gross negligence, willful misconduct or bad faith of the Indemnified Party.
The provisions of this Section 9 shall survive the completion of the Transaction
contemplated by this Confirmation and any assignment and/or delegation of the
Transaction made pursuant to the Agreement or this Confirmation shall inure to
the benefit of any permitted assignee of GS&Co.

 

10.

Beneficial Ownership. Notwithstanding anything to the contrary in the Agreement
or this Confirmation, in no event shall GS&Co. be entitled to receive, or be
deemed to receive, Shares to the extent that, upon such receipt of such Shares,
(i) the “beneficial ownership” (within the meaning of Section 13 of the Exchange
Act and the rules promulgated thereunder) of Shares by GS&Co., any of its
affiliates’ business units subject to aggregation with GS&Co. for purposes of
the “beneficial ownership” test under Section 13 of the Exchange Act and all
persons who may form a “group” (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act) with GS&Co. with respect to “beneficial ownership” of any Shares
(collectively, “GS Group”) would be equal to or greater than 4.5% of the
outstanding Shares or (ii) GS&Co., GS Group or any person whose ownership
position would be aggregated with that of GS&Co. or GS Group (GS&Co., GS Group
or any such person, a “GS Person”) under Section 203 of the Delaware General
Corporation Law (the “DGCL Takeover Statute”) or any state or federal bank
holding company or banking laws, or other federal, state or local laws,
regulations or regulatory orders applicable to ownership of Shares (“Applicable
Laws”), would own, beneficially own, constructively own, control, hold the power
to vote or otherwise meet a relevant definition of ownership in excess of a
number of Shares equal to (x) the lesser of (A) the maximum number of Share that
would be permitted under Applicable Laws and (B) the number of Shares that would
give rise to reporting or registration obligations or other requirements
(including obtaining prior approval by a state or federal regulator, such as a
state or federal banking regulator) of a GS Person under Applicable Laws
(including, without limitation, “interested stockholder” or “acquiring person”
status under the DGCL Takeover Statute) and with respect to which such
requirements have not been met or the relevant approval has not been received or
that would give rise to any consequences under

 

15



--------------------------------------------------------------------------------

  the constitutive documents of Counterparty or any contract or agreement to
which Counterparty is a party, in each case minus (y) 1% of the number of Shares
outstanding on the date of determination (such condition described in clause
(ii), an “Excess Regulatory Ownership Position”). If any delivery owed to GS&Co.
hereunder is not made, in whole or in part, as a result of this provision,
Counterparty’s obligation to make such delivery shall not be extinguished and
Counterparty shall make such delivery as promptly as practicable after, but in
no event later than one Exchange Business Day after, GS&Co. gives notice to
Counterparty that such delivery would not result in (x) GS Group directly or
indirectly so beneficially owning in excess of 4.5% of the outstanding Shares
and (y) the occurrence of an Excess Regulatory Ownership Position.

 

11. Non-Confidentiality. The parties hereby agree that (i) effective from the
date of commencement of discussions concerning the Transaction, Counterparty and
each of its employees, representatives, or other agents may disclose to any and
all persons, without limitation of any kind, the tax treatment and tax structure
of the Transaction and all materials of any kind, including opinions or other
tax analyses, provided by GS&Co. and its affiliates to Counterparty relating to
such tax treatment and tax structure; provided that the foregoing does not
constitute an authorization to disclose the identity of GS&Co. or its
affiliates, agents or advisers, or, except to the extent relating to such tax
structure or tax treatment, any specific pricing terms or commercial or
financial information, and (ii) GS&Co. does not assert any claim of proprietary
ownership in respect of any description contained herein or therein relating to
the use of any entities, plans or arrangements to give rise to a particular
United States federal income tax treatment for Counterparty.

 

12. Restricted Shares. If Counterparty is unable to comply with the covenant of
Counterparty contained in Section 6 above or GS&Co. otherwise determines in its
reasonable opinion that any Shares to be delivered to GS&Co. by Counterparty may
not be freely returned by GS&Co. to securities lenders as described in the
covenant of Counterparty contained in Section 6 above, then delivery of any such
Settlement Shares (the “Unregistered Settlement Shares”) shall be affected
pursuant to Annex A hereto, unless waived by GS&Co.

 

13. Agreements and Acknowledgments of Goldman Sachs. Goldman Sachs acknowledges
and agrees that, except in the case of a Private Placement Settlement, Goldman
Sachs shall use any Shares delivered by Counterparty to Goldman Sachs on any
Settlement Date to return to securities lenders to close out borrowings created
by Goldman Sachs in connection with its hedging activities related to exposure
under this Transaction or otherwise in compliance with applicable law.

 

14. Governing Law. Notwithstanding anything to the contrary in the Agreement,
the Agreement, this Confirmation and all matters arising in connection with the
Agreement and this Confirmation shall be governed by, and construed and enforced
in accordance with, the laws of the State of New York (without reference to its
choice of laws doctrine other than Title 14 of Article 5 of the New York General
Obligations Law).

 

15. No Set-Off. Each party waives any and all rights it may have to set-off
delivery or payment obligations it owes to the other party under the Transaction
against any delivery or payment obligations owed to it by the other party,
whether arising under the Agreement, under any other agreement between parties
hereto, by operation of law or otherwise.

 

16. Staggered Settlement. Notwithstanding anything to the contrary herein,
GS&Co. may, by prior notice to Counterparty, satisfy its obligation to deliver
any Shares or other securities on any date due (an “Original Delivery Date”) by
making separate deliveries of Shares or such securities, as the case may be, at
more than one time on or prior to such Original Delivery Date, so long as the
aggregate number of Shares and other securities so delivered on or prior to such
Original Delivery Date is equal to the number required to be delivered on such
Original Delivery Date.

 

17. Arbitration.

 

16



--------------------------------------------------------------------------------

(a) All parties to this Confirmation are giving up the right to sue each other
in court, including the right to a trial by jury, except as provided by the
rules of the arbitration forum in which a claim is filed.

(b) Arbitration awards are generally final and binding; a party’s ability to
have a court reverse or modify an arbitration award is very limited.

(c) The ability of the parties to obtain documents, witness statements and other
discovery is generally more limited in arbitration than in court proceedings.

(d) The arbitrators do not have to explain the reason(s) for their award.

(e) The panel of arbitrators will typically include a minority of arbitrators
who were or are affiliated with the securities industry, unless Counterparty is
a member of the organization sponsoring the arbitration facility, in which case
all arbitrators may be affiliated with the securities industry.

(f) The rules of some arbitration forums may impose time limits for bringing a
claim in arbitration. In some cases, a claim that is ineligible for arbitration
may be brought in court.

(g) The rules of the arbitration forum in which the claim is filed, and any
amendments thereto, shall be incorporated into this Confirmation.

(h) Counterparty agrees that any and all controversies that may arise between
Counterparty and GS&Co. out of or relating to the Agreement or any Transaction
hereunder shall be determined by arbitration conducted before the FINRA Dispute
Resolution (“FINRA-DR”), or, if the FINRA-DR declines to hear the matter, before
the American Arbitration Association, in accordance with their arbitration rules
then in force. The award of the arbitrator shall be final, and judgment upon the
award rendered may be entered in any court, state or federal, having
jurisdiction.

(i) No person shall bring a putative or certified class action to arbitration,
nor seek to enforce any pre-dispute arbitration agreement against any person who
has initiated in court a putative class action or who is a member of a putative
class who has not opted out of the class with respect to any claims encompassed
by the putative class action until: (i) the class certification is denied;
(ii) the class is decertified; or (iii) Counterparty is excluded from the class
by the court.

(j) Such forbearance to enforce an agreement to arbitrate shall not constitute a
waiver of any rights under this Confirmation except to the extent stated herein.

 

18. Counterparts. This Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Confirmation by signing and delivering one or more
counterparts.

 

17



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by GS&Co.) correctly sets forth the terms of the agreement between
GS&Co. and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Equity Derivatives Documentation Department, Facsimile
No. 212-428-1980/83.

 

Yours faithfully, GOLDMAN SACHS & CO. By:  

/s/ Daniel Kopper

  Name: Daniel Kopper   Title: Vice President

Agreed and accepted by:

THE BANK OF NEW YORK MELLON CORPORATION

 

By:  

/s/ Thomas P. Gibbons

  Name: Thomas P. Gibbons   Title: Chief Financial Officer



--------------------------------------------------------------------------------

ANNEX A

PRIVATE PLACEMENT PROCEDURES

If Counterparty delivers Unregistered Settlement Shares pursuant to Section 12
above (a “Private Placement Settlement”), then:

(a) all Unregistered Settlement Shares shall be delivered to GS&Co. (or any
affiliate of GS&Co. designated by GS&Co.) pursuant to the exemption from the
registration requirements of the Securities Act provided by Section 4(2)
thereof;

(b) as of or prior to the date of delivery, GS&Co. and any potential purchaser
of any such shares from GS&Co. (or any affiliate of GS&Co. designated by GS&Co.)
identified by GS&Co. shall be afforded a commercially reasonable opportunity to
conduct a due diligence investigation with respect to Counterparty customary in
scope for private placements of equity securities (including, without
limitation, the right to have made available to them for inspection all
financial and other records, pertinent corporate documents and other information
reasonably requested by them);

(c) as of the date of delivery, Counterparty shall enter into an agreement (a
“Private Placement Agreement”) with GS&Co. (or any affiliate of GS&Co.
designated by GS&Co.) in connection with the private placement of such shares by
Counterparty to GS&Co. (or any such affiliate) and the private resale of such
shares by GS&Co. (or any such affiliate), substantially similar to private
placement purchase agreements customary for private placements of equity
securities, in form and substance commercially reasonably satisfactory to
GS&Co., which Private Placement Agreement shall include, without limitation,
provisions substantially similar to those contained in such private placement
purchase agreements and shall provide for the payment by Counterparty of all
fees and expenses in connection with such resale, including all fees and
expenses of counsel for GS&Co., and shall contain representations, warranties,
covenants and agreements of Counterparty reasonably necessary or advisable to
establish and maintain the availability of an exemption from the registration
requirements of the Securities Act for such resales, but shall not contain any
conditions on Counterparty’s ability to deliver Shares thereunder that are
outside of Counterparty’s control; and

(d) in connection with the private placement of such shares by Counterparty to
GS&Co. (or any such affiliate) and the private resale of such shares by GS&Co.
(or any such affiliate), Counterparty shall, if so requested by GS&Co., prepare,
in cooperation with GS&Co., a private placement memorandum in form and substance
reasonably satisfactory to GS&Co.

In the case of a Private Placement Settlement, GS&Co. shall, in its good faith
discretion, adjust the amount of Unregistered Settlement Shares to be delivered
to GS&Co. hereunder in a commercially reasonable manner to reflect the fact that
such Unregistered Settlement Shares may not be freely returned to securities
lenders by GS&Co. and may only be saleable by GS&Co. at a discount to reflect
the lack of liquidity in Unregistered Settlement Shares.

If Counterparty delivers any Unregistered Settlement Shares in respect of the
Transaction, Counterparty agrees that (i) such Shares may be transferred by and
among GS&Co. and its affiliates and (ii) after the minimum “holding period”
within the meaning of Rule 144(d) under the Securities Act has elapsed after the
applicable Settlement Date, Counterparty shall promptly remove, or cause the
transfer agent for the Shares to remove, any legends referring to any transfer
restrictions from such Shares upon delivery by GS&Co. (or such affiliate of
GS&Co.) to Counterparty or such transfer agent of seller’s and broker’s
representation letters customarily delivered by GS&Co. or its affiliates in
connection with resales of restricted securities pursuant to Rule 144 under the
Securities Act, each without any further requirement for the delivery of any
certificate, consent, agreement, opinion of counsel, notice or any other
document, any transfer tax stamps or payment of any other amount or any other
action by GS&Co. (or such affiliate of GS&Co.).



--------------------------------------------------------------------------------

ANNEX B

FORWARD PRICE REDUCTION AMOUNTS

 

Forward Price Reduction Date:

 

Forward Price Reduction Amount:

July 30, 2010

  USD0.09

October 29, 2010

  USD0.09